Citation Nr: 9916327	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
September 1978, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
heart disorder.  During the pendency of this appeal, the 
claim was expanded to include hypertension.


FINDINGS OF FACT

1.  The veteran's military service during wartime was from 
January 22, 1991 to March 26, 1991, which was less than 90 
days.  

2.  There is no competent medical evidence of record that any 
current heart disorder, to include hypertension, is related 
to an incident of the veteran's active military service.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a heart disorder, to include 
hypertension.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Additionally, in the case of any veteran who served 
for ninety days or more during a period of war, service 
connection may be established by presumption for certain 
cardiovascular disorders, if there is evidence that any such 
disorder was manifest to a degree of at least 10 percent 
during the year following service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The veteran essentially contends that he currently has a 
heart disorder, to include hypertension, which was incurred 
during his active military service.  Initially, the Board 
notes that the veteran's wartime service, from January 22, 
1991 to March 26, 1991, was less than 90 days.  Hence, the 
veteran does not meet the requirements for establishing 
service connection by presumption, and he may only establish 
service connection on a direct basis.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).

A review of the veteran's service medical records is negative 
for any evidence of a heart disorder or for hypertension.  
The medical evidence of record following the veteran's 
separation from service indicates that he was treated at the 
Reid Memorial Hospital in May 1991, for complaints of chest 
pain and chest tightness.  The final diagnosis was acute 
myocardial infarction, cocaine abuse, a history of 
hypertension, and a left ventricular hypertrophy.  The 
examiner indicated that the veteran had a good exercise 
tolerance overall, with no symptoms of angina or arrhythmias 
and normal blood pressure response to exercise.  The examiner 
also opined that the veteran's "acute infarction is probably 
associated with cocaine use."  

A July 1991 VA treatment report indicates that the veteran 
was seen for complaints of chest pain.  The diagnosis ruled 
out angina and hypertension.  An August 1991 VA 
hospitalization report reveals that the veteran was diagnosed 
with chest pain, possibly secondary to coronary artery spasm, 
hypertension, and left ventricular hypertrophy.  Examination 
revealed normal coronary arteries.  In a November 1992 VA 
examination, the veteran was diagnosed with chest pain of 
unknown etiology.  The examiner stated that this "may or may 
not be angina, but probably is not."  In August 1993, the 
veteran was admitted to a VA hospital due to a suicide 
attempt; his blood pressure upon admission was 160/108.  He 
was diagnosed with suicidal attempt and ideation; depression; 
hypertensive heart disease; and a history of a myocardial 
infarction with normal coronary arteries.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the veteran's claim must fail as not well 
grounded.  In that regard, the Board notes that the veteran 
has presented adequate evidence of treatment for heart 
conditions following service separation.  However, the 
veteran's service medical records are silent for evidence of 
an in-service heart disorder, to include hypertension.  
Additionally, the record is devoid of any competent medical 
evidence of a nexus, or link, between any post-service 
symptoms of a heart disorder and an incident of the veteran's 
active military service.  See Epps, 126 F. 3d at 1468. 

The Board acknowledges the veteran's statements that he had 
high blood pressure while he was in service.  However, the 
evidence of record does not reflect such.  Furthermore, as 
the veteran is a lay person without medical expertise or 
training, his unsupported assertions do not constitute 
competent evidence of the required medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay 
assertions of medical etiology cannot constitute evidence to 
render a claim well grounded under section 5107(a)).  In the 
absence of competent medical evidence of a current diagnosis 
of a heart disorder, to include hypertension, which is 
medically linked to the veteran's military service, the 
appeal must fail as not well grounded. 

As the veteran has not presented evidence of a well grounded 
claim, VA is under no further duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for a heart disorder, to include 
hypertension.  Id.; Robinette, 8 Vet. App. at 77-78.  In that 
regard, competent medical evidence is needed that establishes 
a current diagnosis of a heart disorder and/or hypertension, 
as well as competent medical evidence of a nexus or link 
between a current heart disorder and an incident of the 
veteran's active military service.


ORDER

In the absence of evidence of a well grounded claim, service 
connection for a heart disorder, to include hypertension, is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

